DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 4 November 2021 have been considered.
Rejections under 35 U.S.C. § 101
Applicant argues that the network model is not abstract under Step 2A, Prong One.  Examiner agrees.  However, this is not the basis of the grounds of rejection.  Executing the query using a network model is not part of the abstract idea, but is an additional element.  See MPEP § 2106.07(a).
Applicant argues that the network model integrates the judicial exception into a practical application under Step 2A, Prong Two.  Examiner respectfully disagrees.  The network model is an instruction to apply the abstract idea on a computer, as the network model is invoked merely as a tool to perform the process.  MPEP § 2106.05(f).  Applicant does not claim to have invented network models.  The use of a generic computer component – a computer executing a network model – is not inventive.  See MPEP § 2106.05(b) (“[A]dditional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception.”).  Furthermore, the recited network model is an insignificant field of use limitation.  See MPEP § 2106.05(h).
Applicant provides no arguments under Step 2B.
Rejections under 35 U.S.C. § 103

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 5, and 9 recite receiving a first user search query at a graphical user interface comprising one or more search terms; executing, using one or more network models, the first search query against a first jurisdictional database comprising one or more legal documents, wherein said legal documents comprises one or more of a court opinion, a court filing and a court transcript; identifying one or more search results that are responsive to the first search query; receiving a selected search result; generating a modified search query comprising the one or more search terms of the first search query and one or more relevant terms from the selected search result; executing, using the one or more network models, the modified search query against a second jurisdictional database comprising one or more legal documents; identifying one or more secondary search results that are responsive to the modified search query; presenting the one or more secondary search results that are responsive to the 
The limitation of “executing the first search query against a first jurisdictional database comprising one or more legal documents, wherein said legal documents comprises one or more of a court opinion, a court filing and a court transcript,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “executing” in the context of this claim encompasses a person collecting documents and analyzing them.
The limitation of “identifying one or more search results that are responsive to the first search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment that a particular document is responsive to the search query.
The limitation of “generating a modified search query comprising the one or more search terms of the first search query and one or more relevant terms from the selected search result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes 
The limitation of “executing, using the one or more network models, the modified search query against a second jurisdictional database comprising one or more legal documents,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “executing” in the context of this claim encompasses a person collecting documents and analyzing them.
The limitation of “identifying one or more secondary search results that are responsive to the modified search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment that a particular document is responsive to the modified search query.
The limitation of “comparing the selected search result to the selected secondary search result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person observing the two documents and forming a judgment as to how they compare to one another.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

This judicial exception is not integrated into a practical application.
The limitation “receiving a first user search query at a graphical user interface comprising one or more search terms” recites an additional element.  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving input) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The limitation “executing, using one or more network models, the first search query against a first jurisdictional database comprising one or more legal documents, wherein said legal documents comprises one or more of a court opinion, a court filing and a court transcript” recites an additional element.  Although “network model” is a more specific functionality than merely reciting general “machine learning,” Applicant appears to give this no significance, Specification [0036] (“In one embodiment, execution of the search query is accomplished by utilization of a Recurrent Deep Neural Network with a LSTM (Long Short-Term Memory) configuration, although other machine learning techniques for search may be used.”), such that this is an insignificant drafting effort designed to monopolize the judicial exception by linking the use of the abstract idea to a particular technological environment..
The limitation “receiving a selected search result” recites an additional element.  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The limitation “executing, using the one or more network models, the modified search query against a second jurisdictional database comprising one or more legal documents” recites an additional element.  Although “network model” is a more specific functionality than merely reciting general “machine learning,” Applicant appears to give this no significance, Specification [0036] (“In one embodiment, execution of the search query is accomplished by utilization of a Recurrent Deep Neural 
The limitation “presenting the one or more secondary search results that are responsive to the modified search query at the graphical user interface” recites an additional element.  “Presenting” is recited at a high level of generality (i.e., as a generic computer function of displaying output) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The limitation “receiving a selected secondary search result” recites an additional element.  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The limitation “presenting the comparison of the selected search result to the selected secondary search result at the graphical user interface, said comparison comprising a text excerpt from each search result, a citation of the source of each search result, a listing of the citing references for each search result, wherein the listing of citing references comprises one or more legal documents that cites to the search result, and a quality identifier for each search result” recites an additional element.  “Presenting” is recited at a high level of generality (i.e., as a generic computer function of displaying output) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.

In addition, the sole disclosure of a “network model” is a reference to a “Recurrent Deep Neural Network with a LSTM (Long Short-Term Memory) configuration,” indicating that this would be well-understood by one of ordinary skill in the art.  See MPEP § 2106.07(a), section III.  Furthermore, evidence of the well-understood, routine and conventional nature of the limitations is provided by applicant at [0004] in that these processes are well-known manual activities.
As an ordered combination, the claims are directed to organizing human activity of performing legal research across jurisdictions, as Applicant’s specification makes clear:
Traditionally, in order to conduct legal research on a particular subject, researchers were required to carefully craft search strategies and apply such strategies to existing court opinions, motions, briefs, transcripts, secondary sources such as treatises or articles, statutes, web pages, etc. Oftentimes, such search strategies would need to be done repeatedly across multiple jurisdictions to compare legal obligations or requirements. Currently, this research is a highly manual process that requires the legal professional to separately research the question in each jurisdiction, locate the correct answer, and capture the answer in a chart or other document for comparison. Oftentimes, this manual process loses certain of the potential refinements that may be uncovered based on the content that has already been identified as relevant. For example, when searching for a legal issue across legal documents in the State of New York, the results that the researcher finds relevant may include relevant concepts that are not part of the original search query, but may be nonetheless helpful in refining future searches.

Specification [0004]. 
The claims are not patent eligible.

Claims 3, 7, and 11 recite receiving a selected secondary search result; generating a second modified search query comprising the one or more search terms of the modified search query and one or more relevant terms from the selected secondary search result; executing the second modified 
The limitation of “generating a second modified search query comprising the one or more search terms of the modified search query and one or more relevant terms from the selected secondary search result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person forming a judgment that a given term in the selected secondary search result is relevant to search terms of the modified search query.
The limitation of “executing the second modified search query against a third jurisdictional database,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “executing” in the context of this claim encompasses a person collecting documents and analyzing them.
The limitation of “identifying one or more tertiary search results that are responsive to the second modified search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment that a particular document is responsive to the second modified search query.

Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The limitation “receiving a selected secondary search result” recites an additional element.  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The limitation “presenting the one or more tertiary search results that are responsive to the modified search query at the graphical user interface” recites an additional element.  “Presenting” is recited at a high level of generality (i.e., as a generic computer function of displaying output) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.


The limitation of “comparing the selected search result, the selected secondary search result and the selected tertiary result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person observing the three documents and forming a judgment as to how they compare to one another.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The limitation “receiving a selected tertiary search result” recites an additional element.  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The limitation “presenting the comparison of the selected search result, the selected secondary search result and the selected tertiary result at the graphical user interface” recites an additional element.  “Presenting” is recited at a high level of generality (i.e., as a generic computer function of displaying output) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102/103
Claim(s) 1, 3-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as obvious over Sharma et al. (US Publication No. 2012/0166425), in view of Miller et al. (US Publication No. 2006/00414607), and in further view of Nelson et al. (US Publication No. 2010/0070265), and Liu et al., (US Publication No. 2018/0052908).

With respect to claim 1, Sharma discloses a computer-implemented method for conducting legal research across multiple jurisdictions comprising: 
receiving a first user search query at a graphical user interface comprising one or more search terms ([0041] and Fig. 2a, disclosing a research tree that begins with a search, i.e. a search is a search query in the GUI and includes search terms such as “Adverse Possession”); 
executing the first search query against a first jurisdictional database comparing one or more legal documents, wherein said legal documents comprises one or more of a court opinion, a court filing and a court transcript ([0041], disclosing the search queries a document repository, i.e. a first jurisdictional database and see [0038], “The databases may include, for example, data and information related to court decisions,” disclosing multiple databases containing legal documents that can be organized in any manner including jurisdictionally, while noting that “legal documents” as used in the claimed invention is non-patentable descriptive matter); 
identifying one or more search results that are responsive to the first search query ([0041], disclosing titles and links to documents found as a result of the query, and see document nodes);
receiving a selected search result ([0052], disclosing document nodes can be selected by a user, i.e. search results are selected);
generating a modified search query comprising the one or more search terms of the first search query and one or more relevant terms from the selected search result ([0068], disclosing the performance of a secondary search for documents similar to the selected document, note commonality is based on legal topics, core terms, authors, dates and jurisdictions and see [0074], disclosing automatically configuring the search string, and see [0082], disclosing the search may include search terms and filters from all parent nodes i.e. includes the first query); 
executing the modified search query against a second jurisdictional database comparing one or more legal documents ([0075], disclosing the search can be run against a database or document repository and see [0003] and [0038], disclosing explicitly that the system includes jurisdiction data wherein the system can be helpful in finding similar court decisions or law in a target jurisdiction that is different from the initial jurisdiction and see [0038], disclosing multiple databases containing legal documents that can be organized in any manner including jurisdictionally, while noting that “legal documents” as used in the claimed invention is non-patentable descriptive matter); 
identifying one or more secondary search results that are responsive to the modified search query ([0075], disclosing receiving a list of documents matching the modified search string);
presenting the one or more secondary search results that are responsive to the modified search query at the graphical user interface ([0075], disclosing receiving a list of documents matching the modified search string to create a new research tree, i.e. a graphical display, and see [0081]); and
receiving a selected secondary search result (Sharma, [0052], disclosing document nodes can be selected by a user, i.e. search results are selected, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.). 

The examiner is of the opinion that Sharma discloses all of the limitations of the above claim. However, for the sake of expediency and compact prosecution the examiner submits that while Sharma is believed to disclose the separate jurisdiction databases, it may not be explicitly clear. As such, Miller explicitly discloses the ability to split and query multi-jurisdictional databases ([0068], disclosing data to be searched across multiple systems based on jurisdiction, and searching multiple databases based on jurisdiction). 

Sharma and Miller are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the refined search queries of Sharma, to search the multiple databases of Miller, in order to find documents based on jurisdiction. The suggestion/motivation to combine is to provide the most complete results to the user. 

The combination of Sharma and Miller does not explicitly disclose:
comparing the selected search result to the selected secondary search result; or
presenting the comparison of the selected search result to the selected secondary search result at the graphical user interface said comparison comprising a text excerpt from each search result and one or more of a citation of the source of each search result, a listing of the citing references for each search result, wherein the listing of citing references comprises one or more legal documents that cites to the search result, and a quality identifier for each search result. 

Nelson discloses comparing the selected search result to the selected secondary search result (Fig. 10a, disclosing selecting a regulation from a first region and a second region and displaying the comparison, and see [0096]); and presenting the comparison of the selected search result to the selected secondary search result at the graphical user interface said comparison comprising a text excerpt from each search result and one or more of a citation of the source of each search result, a listing of the citing references for each search result, and a quality identifier for each search result (Fig. 10a, disclosing selecting a regulation from a first region and a second region and displaying the comparison, and Fig. 10b, disclosing text and citing references, and see [0096],[0098], and disclosing a quality indicator comprising a number of accesses, see [0095]).

Sharma, Miller, and Nelson are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the result selection of Sharma, to include legal comparisons as taught in Nelson, in order to allow for comparison of legal documents including the regulations of Nelson and the court decisions of Sharma, where both are relevant to legal researchers, and where applying the method of Nelson to the case decisions of Sharma would result in the listing of citing references comprises one or more legal documents that cites to the search result. The suggestion/motivation to combine is to provide quick methods for analyzing and determining compliance between jurisdictions.



Liu discloses executing queries using a network model ([0063], disclosing using a recurrent neural network to determine results matching an input query).

Sharma and Liu are analogous art because they are in the same field of endeavor, search.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the execution of the first search query and the execution of the second search query of Sharma to use the recurrent neural network of Liu in order to allow for machine learning.  The suggestion/motivation to combine is to provide for better, or more accurate, search results.

Claims 5 and 9 correspond in scope to claim 1 and are similarly rejected. 

With respect to claim 3, Sharma discloses the computer-implemented method of claim 1 further comprising: 
receiving a selected secondary search result ([0052], disclosing document nodes can be selected by a user, i.e. search results are selected, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc. ); 
generating a second modified search query comprising the one or more search terms of the modified search query and one or more relevant terms from the selected secondary search result ([0068], disclosing the performance of a secondary search for documents similar to the selected document, note commonality is based on legal topics, core terms, authors, dates and jurisdictions and see [0074], disclosing automatically configuring the search string, and see [0082], disclosing the search may include search terms and filters from all parent nodes i.e. includes the first query, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.); 
executing the second modified search query against a third jurisdictional database ([0075], disclosing the search can be run against a database or document repository and see [0003] and [0038], disclosing explicitly that the system includes jurisdiction data wherein the system can be helpful in finding similar court decisions or law in a target jurisdiction that is different from the initial jurisdiction and see [0038], disclosing multiple databases that can be organized in any manner including jurisdictionally);
identifying one or more tertiary search results that are responsive to the second modified search query ([0075], disclosing receiving a list of documents matching the modified search string, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.);  and 
presenting the one or more tertiary search results that are responsive to the modified search query at the graphical user interface ([0075], disclosing receiving a list of documents matching the modified search string to create a new research tree, i.e. a graphical display, and see [0081]). 
The examiner is of the opinion that Sharma discloses all of the limitations of the above claim. However, for the sake of expediency and compact prosecution the examiner submits that while Sharma is believed to disclose the separate jurisdiction databases, it may not be explicitly clear. As such, Miller explicitly discloses the ability to split and query multi-jurisdictional databases ([0068], disclosing data to be searched across multiple systems based on jurisdiction, and searching multiple databases based on jurisdiction). 
Sharma and Miller are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the refined search queries of Sharma, to search the multiple databases of Miller, in 

Claims 7 and 11 correspond in scope to claim 3 and are similarly rejected. 

With respect to claim 4, Sharma, or the combination of Sharma and Miller discloses the computer-implemented method of claim 3 further comprising: receiving a selected tertiary search result (Sharma, [0052], disclosing document nodes can be selected by a user, i.e. search results are selected, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.). The combination does not explicitly disclose comparing the selected search result, the selected secondary search result and the selected tertiary result; and presenting the comparison of the selected search result, the selected secondary search result and the selected tertiary result at the graphical user interface. 
Nelson discloses comparing the selected search result, the selected secondary search result and the selected tertiary result (Fig. 10a, disclosing selecting a regulation from a first region and a second region and displaying the comparison, and see [0096], disclosing this process can include any number of selections); and presenting the comparison of the selected search result, the selected secondary search result and the selected tertiary result at the graphical user interface (Fig. 10a, disclosing selecting a regulation from a first region and a second region and displaying the comparison, and see [0096],[0098]).
Sharma, Miller, and Nelson are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the result selection of Sharma, to include legal comparisons as taught in Nelson, 
Note also that these limitations are merely an obvious replication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 8, and 12 correspond in scope to claim 4 and are similarly rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM SPIELER/Primary Examiner, Art Unit 2159